Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1201 Page 1 of 14



     1   MAZIN A. SBAITI, ESQ.
     2   CA Bar No. 275089
         mas@sbaitilaw.com
     3   SBAITI & COMPANY PLLC
     4   1201 Elm Street – Suite 4010
         Dallas, TX 75270
     5
         T: (214) 432-2899
     6   F: (214) 853-4367
     7   Counsel for Plaintiffs

     8
                          IN THE UNITED STATES DISTRICT COURT
     9
                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
    10
    11    BLACK MOUNTAIN EQUITIES, INC.                         §   Case No. 3:18-cv-1745-BAS-KSC
          and GEMINI SPECIAL                                    §
    12
          OPPORTUNITIES FUND, LP                                §
    13                                                          §
    14                        Plaintiffs,                       §   Second Amended Complaint
                                                                §   for Declaratory Relief and
    15                             vs.                          §   Breach of Contract
    16                                                          §
          PLAYERS NETWORK, INC.                                 §
    17
                                                                §
    18                       Defendant.                         §
    19
    20   TO THE JUDGE OF THIS HONORABLE COURT:
    21           This is a declaratory judgment action to declare the substantive rights of
    22   Plaintiffs Black Mountain Equities, Inc. (“Black Mountain”) and Gemini Special
    23   Opportunities Fund, LP (“Gemini”) (together “Plaintiffs”), pursuant to a series of
    24   transaction documents attached hereto as Exhibits A through M. Plaintiffs also seek
    25   damages for Defendant’s breach of contract through its failure to honor Notices of
    26   Exercise of Warrants to Purchase Common Stock.
    27
    28
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 1
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1202 Page 2 of 14



     1                                                      I.
     2                                    NATURE OF THE ACTION
     3           1.      Plaintiffs are financial institutions who work with small businesses in
     4   need of capital to help grow their businesses and allow them to flourish. They are a
     5   critical component in the world of finance as many businesses, such as Defendant
     6   Players Network, Inc., are in need of investment capital, but lack the requisite
     7   historical performance and financial stability to appeal to larger financial
     8   institutions—in other words, they are very risky bets.
     9           2.      Players Network, Inc. is a publicly traded entity (ticker symbol
    10   “PNTV”) that sought to raise capital for continuing operations and growth of its
    11   business.
    12           3.      Plaintiffs entered into two nearly identical transactions with Defendant
    13   Players Network, Inc. wherein Defendant (i) borrowed money from Plaintiffs,
    14   secured by a promissory note; and (ii) separately issued a warrant to each Plaintiff
    15   initially exercisable for 1,500,000 shares of common stock of Players Network, Inc.
    16   at $0.14; there are four warrants in total.
    17           4.      Each of the warrants has an Aggregate Exercise Price Payable of
    18   $210,000 (1,500,000 x $0.14). The warrants have anti-dilution and best-pricing
    19   provisions that adjust the exercise price to match any later-issued securities which
    20   granted the holder common stock or common stock equivalent below $0.14 per
    21   share. In the event of an issuance below $0.14 per share, the warrant quantity
    22   proportionally increases such that the Aggregate Exercise Price Payable remains at
    23   $210,000. For example, if Defendant issued shares of common stock at $0.10, then
    24   the warrant exercise price would be reduced to $0.10 and the warrant quantity would
    25   increase to 2,100,000, thereby preserving the Aggregate Exercise Price Payable of
    26   $210,000. This anti-dilution provision is commonly found in warrants to preserve
    27   the value of the warrants. There was similar language in securities issued by
    28   Defendant     to Fourth Man, LLC in October of 2017.
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 2
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1203 Page 3 of 14



     1           5.      On June 13, 2017, Defendant issued shares to an unrelated third party
     2   at $0.075 (7.5 cents) per share. Defendant acknowledged that this adjusted the
     3   warrant exercise price to $0.075 (7.5 cents) per share in a letter entitled “Dilutive
     4   Issuance Notice” issued by Defendant and signed by Mark Bradley, the CEO of
     5   Players Network, Inc.
     6           6.      On October 27, 2017, Defendant entered into a convertible note and
     7   warrant transaction with Fourth Man, LLC wherein Defendant agreed to a variable
     8   pricing mechanism in the note that set the conversion price for the note at 75% of
     9   the lowest traded price of common stock over the previous 15 days (the “Fourth Man
    10   Note”).
    11           7.      The indisputable trading data shows that the variable pricing
    12   mechanism in the Fourth Man Note set the conversion price of the Fourth Man Note
    13   at $0.0264 (2.64 cents) per share, which in turn caused the exercise price of each of
    14   the Plaintiffs’ warrants to go to $0.0264 (2.64 cents) per share and for the quantity
    15   of each warrant to increase to 7,954,545 ($0.0264 * 7,954,545 = $210,000).
    16           8.      Plaintiff Black Mountain attempted to exercise the warrants into shares
    17   at 2.64 cents per share. But Defendant communicated it would not honor any
    18   exercises of the warrants at that exercise price, arguing that Plaintiffs essentially do
    19   not have the right to exercise at the adjusted contractual price via the anti-
    20   dilution/best price provisions in the warrants.
    21           9.      Moreover, Plaintiffs are now aware that Defendant issued shares of its
    22   common stock to an unrelated investor at a price of $0.01834 per share on March
    23   21, 2019 pursuant to a financing Defendant entered into on May 1, 2018 with SBI
    24   Investments, LLC. Defendant was obligated to inform Plaintiffs of the issuance,
    25   however, Defendant purposefully withheld this information in violation of its
    26   obligations under Plaintiffs’ Warrants. Thus, the correct Adjusted Exercise Price
    27   under Plaintiffs’ Warrants is this new lower price of $0.01834.
    28
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 3
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1204 Page 4 of 14



     1           10.     Accordingly, Plaintiffs seek a declaration of their rights as to the
     2   enforceability of the warrants’ anti-dilution language, and that under the warrants
     3   they are entitled to an adjusted exercise price of $0.01834 (1.834 cents) per share
     4   and subject to adjustments lower, in the event the Defendant issues common stock
     5   or common stock equivalents below $0.01834, and a declaration that each warrant
     6   is currently exercisable for a new warrant quantity of 11,450,382 shares, resulting in
     7   the issuance of 7,791,845 shares under the Cashless Exercise formula in the
     8   Warrants, subject to further increase in the event the Defendant issues common stock
     9   or common stock equivalents below $0.01834.
    10                                                     II.
    11                                             THE PARTIES
    12           11.     Plaintiff Black Mountain Equities, Inc. is a California corporation with
    13   its principal place of business in California.
    14           12.     Plaintiff Gemini Special Opportunities Fund, LP is a Delaware limited
    15   partnership with its principal place of business in California. Its managing partner is
    16   Gemini Strategies, Inc., a California corporation with its principal place of business
    17   in California (together, “Gemini”). It is the successor in interest to Gemini Master
    18   Fund Ltd., who is one of the parties to the warrants at issue in this litigation.
    19           13.     Defendant Players Network, Inc. is a Nevada corporation with its
    20   principal place of business in Nevada and can be served with process through its
    21   registered agent Michael S. Pratter, 1771 East Flamingo Drive, Suite 201A, Las
    22   Vegas, NV 89119.
    23                                                     III.
    24                                  JURISDICTION AND VENUE
    25           14.     This Court has subject matter jurisdiction over this action under 28
    26   U.S.C. § 1332 (diversity jurisdiction). Because the Plaintiffs are citizens of different
    27   states than Defendant’s citizenship, complete diversity thus exists, and the value of
    28   the  dispute or amount in controversy exceeds $75,000.
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 4
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1205 Page 5 of 14



     1           15.     Venue is proper in this Court under 28 U.S.C. § 1391 because the
     2   parties agreed to San Diego County as proper venue, and a substantial part of the
     3   events or omissions giving rise to the claim occurred in, and a substantial part of
     4   property that is the subject of the action is situated in San Diego County.
     5           16.     Personal jurisdiction over the Defendant is proper because Defendant
     6   has purposefully availed itself of the State of California, the California market,
     7   California businesses, and the California laws by contracting with California entities,
     8   agreeing that some or all of the promissory notes would reside in California, agreeing
     9   to repay California-based debt, doing business within California, and agreeing to be
    10   sued in California under Section 13 of the warrants at issue in this litigation.
    11                                                     IV.
    12                                    FACTUAL BACKGROUND
    13           17.     At issue in this lawsuit are several financial instruments.
    14           18.     On May 8, 2017, there was a Securities Purchase Agreement between
    15   Players Network, Inc., as the seller, and Black Mountain Equities, Inc., and Gemini
    16   Master Fund, Ltd. on the other hand (the “May SPA”) (Exhibit A).
    17           19.     Under the May SPA, Defendant issued a Promissory Note to Black
    18   Mountain Equities, Inc., in the principal amount of $165,000, dated May 8, 2017
    19   (PMTV-BME-01) (Exhibit B), and a Promissory Note to Gemini Master Fund Ltd.
    20   in the principal amount $165,000, dated May 8, 2017 (PMTV-GEM-01) (Exhibit C).
    21           20.     Under the May SPA, Defendant issued two warrants, one each to
    22   Plaintiff Black Mountain Equities, Inc. and to Gemini Master Fund Ltd., for
    23   1,500,000 shares exercisable at $0.14 with an Aggregate Exercise Price Payable of
    24   $210,000. (BME Warrant (Exhibit D) and Gemini Warrant (Exhibit E) (together, the
    25   “May Warrants”).
    26           21.     On September 14, 2017, a Securities Purchase Agreement was entered
    27   into between Players Network, Inc., as the seller, and Black Mountain Equities, Inc.,
    28
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 5
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1206 Page 6 of 14



     1   and Gemini Master Fund, Ltd. on the other hand (the “September SPA”) (Exhibit
     2   F).
     3           22.     Under the September SPA, Defendant issued a Promissory Note to
     4   Black Mountain Equities, Inc. in the principal amount of $158,000 (PMTV-BME-
     5   02) (Exhibit G), and a Promissory Note to Gemini Master Fund Ltd. in the principal
     6   amount of $158,000 (PMTV-GEM-02) (Exhibit H), both dated September 14, 2017.
     7           23.     Under the September SPA, Defendant issued two warrants, one each to
     8   Black Mountain Equities, Inc. and to Gemini Master Fund Ltd., for 1,500,000 shares
     9   exercisable at $0.14 with an Aggregate Exercise Price Payable of $210,000 (BME
    10   Warrant (Exhibit I) and Gemini Warrant (Exhibit J) (together, the “September
    11   Warrants”).
    12           24.     Under the May and September Warrants, each Plaintiff is entitled to
    13   exercise their warrants by either (i) paying the Aggregate Exercise Price Payable of
    14   $210,000 (“cash exercise”) or by (ii) exercising for fewer shares according to the
    15   formula provided in the warrant (“cashless exercise”).
    16           25.     Under the May and September Warrants, each Plaintiff is entitled to an
    17   Exercise Price of $0.14 (14 cents) per share subject to adjustment. Each warrant has
    18   an Aggregate Exercise Price Payable of $210,000 (1,500,000 warrant shares
    19   multiplied by the exercise price $0.14).
    20           26.     Where a subsequent issuance of common stock or common stock
    21   equivalents is for less than $0.14 per share, each Plaintiff (as the warrant holder) is
    22   entitled to the share price provided in the subsequent issuance.
    23
    24
    25
    26
    27
    28
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 6
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1207 Page 7 of 14



     1           27.     Section 5.3 entitled “Subsequent Equity Sales” provides:
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
                 28.     Thus, under Section 5.3, if the Defendant issues Common Stock or
    16
         Common Stock Equivalent at a price lower than the then current exercise price, then
    17
         the exercise price shall be “reduced (and only reduced) to equal the Base Share
    18
         Price” at which the new issuance occurred and the number of Warrant Shares
    19
         issuable shall be increased to maintain the $210,000 Aggregate Exercise Price
    20
         Payable.
    21
                 29.     Right below Section 5.3 is the Defendant's CEO's initials, signed by
    22
         him.
    23
                 30.     Sections 5.1. 5.2, 5.3 and 5.4 of each warrant provide that the holder of
    24
         the warrant is entitled to maintain the $210,000 Aggregate Exercise Price Payable
    25
         of the warrant and it cannot be diluted. (See Exhibits D, E, I and J, at §§ 5.1-5.4
    26
         respectively).
    27
                 31.     Thus, under Section 5.3, if the Defendant offers any Common Stock or
    28
         Common       Stock Equivalents which include securities that are convertible into,
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                Page 7
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1208 Page 8 of 14



     1   exercisable into, or exchangeable into shares of common stock of the Defendant
     2   where the price of the issuance – whether the actual price or the exercise price – is
     3   lower than $0.14, then Plaintiffs get the benefit of that lower issuance.
     4           32.     This includes where the price is itself variable due to a “floating
     5   conversion” price, as one sees in many convertible notes.
     6           33.     Upon information and belief, Defendant (also the “Company”), issued
     7   a convertible note with a variable conversion price on October 27, 2017 (Exhibit K).
     8           34.     The October 27, 2017 convertible note provided Fourth Man with the
     9   right to convert its note into shares of common stock at a floating rate equal to 75%
    10   of the lowest traded price of common stock from the prior 15 days (the “Fourth Man
    11   Conversion Price”).
    12           35.     The application of the Fourth Man Conversion Price on May 2, 2018,
    13   when one of the Plaintiffs chose to exercise some of its warrants, yielded a $0.0264
    14   per share exercise price for each of Plaintiffs’ Warrants.
    15           36.     Under Section 5.3 of the Warrants, the application of the Fourth Man
    16   Conversion Price was effective for all of the May and September Warrants,
    17   irrespective of when Plaintiffs became aware of the October convertible note
    18   issuance.
    19           37.     Therefore, the exercise price for the warrants as of May 2, 2018 was
    20   $0.0264 per share, and the warrant quantity for each warrant increased to 7,954,545
    21   ($210,000/.0264). Following March 21, 2019, the exercise price for the warrants
    22   was $0.01834 per share, the warrant quantity for each warrant increased to
    23   11,450,382 shares.
    24           38.     Moreover, under Section 5.3, the Defendant was under an affirmative
    25   duty to notify Plaintiffs of any dilutive issuance by sending a “Dilutive Issuance
    26   Notice” to them on the following trading day.
    27           39.     Defendant indeed had issued a Dilutive Issuance Notice on September
    28   21,  2017 for the issuance of Common Stock at $0.075 per share.
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                    Page 8
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1209 Page 9 of 14



     1           40.     But no Dilutive Issuance Notice was sent following the issuance on
     2   October 27, 2017 to Fourth Man, LLC.
     3           41.     Additionally, Defendant approved and acknowledged in a January 7,
     4   2018 Selling Stockholder Notice and Questionnaire that (i) the May Warrants had
     5   been adjusted and were now exercisable at $0.075 per share and for a quantity of
     6   2,800,000 shares of common stock ($210,000/$0.075 = 2,800,000) which is a
     7   dispositive fact that clearly demonstrates Defendant’s acknowledgement and
     8   understanding of Section 5.3 of the Warrant, and (ii) the September Warrants were
     9   exercisable for 1,500,000 shares of common stock at $0.14 per share. (Exhibit L)
    10           42.     On January 7, 2018, Plaintiffs were unaware of the issuance of the
    11   Fourth Man Note (with the Fourth Man Conversion Price) which was not disclosed
    12   until the 2017 10-K was made public on April 17, 2018. If Plaintiffs had been
    13   provided notice by the Defendant of the Fourth Man Note, as Defendant was
    14   required to do, then both the May and September Warrant exercise price and quantity
    15   would have been adjusted at that time.
    16           43.     On or about June 4, 2018, Plaintiff Black Mountain attempted to
    17   exercise both the May and September Warrants at the $0.0264 rate by issuing a
    18   properly issued exercise notice.
    19           44.     The exercise was rejected, and so it was withdrawn.
    20           45.     Plaintiffs were then informed by Defendant and its counsel that they
    21   would no longer receive the benefit of Section 5.3.
    22           46.     Essentially the Defendant, without explanation, justification or defense,
    23   and in contravention of Plaintiffs’ rights, has unilaterally decided to ignore and
    24   repudiate the terms of the Warrants, and Plaintiffs are unable to realize the value of
    25   their Warrants, unless the Court clarifies whether their rights are as construed herein,
    26   or their rights are as Defendant alleges.
    27           47.     Moreover, on March 21, 2019, Defendant issued its stock to a third
    28   party   at a per-share price of $0.01834 (1.834 cents per-share). This once again
         ____________________________________________________________________________________________________

         Second Amended Complaint for Declaratory Relief
         and Breach of Contract                                                                Page 9
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1210 Page 10 of 14



      1   automatically triggered the provisions of Section 5.3 of each of the Warrants,
      2   entitling Plaintiffs to likewise exercise all of the Warrants at an Adjusted Exercise
      3   Price of 1.834 cents per share.
      4           48.     Plaintiffs issued Notices of Exercise to Defendant, attached hereto as
      5   Exhibits M, N and O, exercising what is referred to as a “Cashless Exercise” of three
      6   of the Warrants. Pursuant to each Notice of Exercise, Plaintiffs were entitled to
      7   receive 7,791,845 shares which had a fair market value of $0.0574 per share.
      8           49.     Defendant unilaterally and without justification refused to honor any of
      9   these Notices of Exercise.
     10           50.     Defendant thereby caused Plaintiffs $447,251.90 in damages under
     11   each of these three Warrants (i.e. the fair market value of the shares wrongfully
     12   withheld), representing aggregate damages of $1,341,755.70.
     13                                                     V.
     14                                        CAUSES OF ACTION
     15                                   FIRST CAUSE OF ACTION
     16                       Declaratory Relief Under 28 U.S.C. § 2201 et seq.
                                and Nevada Revised Statutes § 30.010 et seq.
     17
     18           51.     The foregoing allegations in the Factual Background are incorporated
     19   by reference as if fully set forth herein.
     20           52.     28 U.S.C. § 2201(a) authorizes a party, such as the Plaintiffs, to ask a
     21   Court of proper jurisdiction to “declare the rights and other legal relations of any
     22   interested party seeking such declaration, whether or not further relief is or could be
     23   sought.”
     24           53.     28 U.S.C. § 2202 provides that “[f]urther necessary or proper relief
     25   based on a declaratory judgment or decree may be granted, after reasonable notice
     26   and hearing, against any adverse party whose rights have been determined by such
     27   judgment.”
     28
          ____________________________________________________________________________________________________

          Second Amended Complaint for Declaratory Relief
          and Breach of Contract                                                                  Page 10
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1211 Page 11 of 14



      1           54.     NRS § 30.040 provides that “[a]ny person interested under a deed,
      2   written contract or other writings constituting a contract, or whose rights, status or
      3   other legal relations are affected by a statute, municipal ordinance, contract or
      4   franchise, may have determined any question of construction or validity arising
      5   under the instrument, statute, ordinance, contract or franchise and obtain a
      6   declaration of rights, status or other legal relations thereunder.”
      7           55.     NRS § 30.050 provides that “[a] contract may be construed either
      8   before or after there has been a breach thereof.”
      9           56.     NRS § 30.100 further provides that “[f]urther relief based on a
     10   declaratory judgment or decree may be granted whenever necessary or proper. The
     11   application therefor shall be by petition to a court having jurisdiction to grant relief.
     12   If the application be deemed sufficient, the court shall, on reasonable notice, require
     13   any adverse party whose rights have been adjudicated by the declaratory judgment
     14   or decree, to show cause why further relief should not be granted forthwith.”
     15           57.     NRS § 30.120 provides that “[i]n any proceeding under NRS 30.010 to
     16   30.160, inclusive, the court may make such award of costs as may seem equitable
     17   and just.”
     18           58.     Section 5.3 of the warrants clearly sets the exercise price of the
     19   warrants, whether a cash or cashless exercise, at the lowest price offered to a third
     20   party for securities purchased, or optioned, from the Company.
     21           59.     The flagrant refusal to honor the exercise request due to the non-
     22   recognition of the dilutive effect of the October 27, 2017 convertible note and its
     23   own pricing terms raises a live controversy over the construction and meaning of the
     24   warrants, placing Plaintiffs’ rights in jeopardy and raising a ripe controversy over
     25   the legal relations between each Plaintiff and the Defendant.
     26           60.     The controversy has risen to the point of incivility: To wit, Mark
     27   Bradley, as the CEO of Players Network, Inc., has threatened the principals of the
     28
          ____________________________________________________________________________________________________

          Second Amended Complaint for Declaratory Relief
          and Breach of Contract                                                                  Page 11
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1212 Page 12 of 14



      1   Plaintiffs with defamation and public smearing if they were to persist in their efforts
      2   to realize the value of their securities. Nonetheless, Plaintiffs have persisted.
      3           61.     Thus, while the language of the warrants appears plain and clear to the
      4   Plaintiffs, Defendant’s obstinacy in its refusal to even acknowledge the dilution(s) it
      5   has effectuated and to honor the exercise requests makes relief sought hereunder
      6   necessary and justiciable.
      7           62.     The Parties selected Nevada law as the law of construction of the
      8   contract.
      9           63.     Under Nevada law, a contract entered into by two sophisticated parties
     10   will be construed according to its plain meaning, and any construction thereof will
     11   give maximal effect to the parties’ intentions and the overall purpose of the contract.
     12           64.     The purpose of the anti-dilution provisions in the warrants is to give
     13   Plaintiffs the benefit of any price decrease in the shares so as to preserve the value
     14   of their investment.
     15           65.     Depriving Plaintiffs of the anti-dilution effects effectively deprives
     16   them of the value of their investment. Defendant’s refusal to honor the dilutive
     17   adjustments from Section 5 of the warrants materially impairs the value of the
     18   warrants and places Plaintiffs in the position of potentially losing hundreds of
     19   thousands of dollars in value if they were to attempt to exercise their rights under
     20   the warrants. It is just that simple.
     21           66.     Accordingly, Plaintiffs respectfully request a declaration of their rights
     22   under the contract, specifically that under Section 5.3 of the Warrants, the exercise
     23   price of the Warrants is $0.01834 per share.
     24           67.     Plaintiffs further request an award of costs and attorneys’ fees as the
     25   Court deems reasonable and just under N.R.S. § 30.120.
     26
     27
     28
          ____________________________________________________________________________________________________

          Second Amended Complaint for Declaratory Relief
          and Breach of Contract                                                                  Page 12
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1213 Page 13 of 14



      1                                      SECOND CAUSE OF ACTION
      2                                         Breach of Contract
      3           68.     The foregoing allegations in the Factual Background are incorporated
      4   by reference as if fully set forth herein.
      5           69.     Each of the Warrants represents a valid and binding contract between
      6   one of the Plaintiffs and Defendant.
      7           70.     All conditions precedent for Plaintiffs’ exercise of the Warrants have
      8   been satisfied.
      9           71.     Plaintiffs validly exercised their Warrants under the Warrants’ Cashless
     10   Exercise provisions, entitling Plaintiffs to 7,791,845 shares under each of the
     11   Warrants, at the Adjusted Exercise Price of $0.01834 per share.
     12           72.     Defendant failed to honor Plaintiffs’ valid Notices of Exercise.
     13           73.     As a result, Defendant has improperly refused to issue Plaintiffs shares
     14   with an aggregate fair market value of $1,341,755.70 ($0.0574 per-share on the date
     15   of breach).
     16           74.     Defendant has thereby proximately and directly caused Plaintiffs
     17   $1,341,755.70 in economic damages.
     18           75.     Plaintiffs also seek their attorneys’ fees and costs under Section 17 of
     19   the Warrants.
     20                                               VI.
     21                                        PRAYER FOR RELIEF
     22           76.     Plaintiffs request relief in the form of declaratory relief, reimbursement
     23   of attorneys’ fees pursuant to NRS § 30.120 and Section 17 of the Warrants, damages
     24   for breach of contract in the amount of $1,341,755.70, pre-judgment and post-
     25   judgment interest, and all other such orders and relief as the Court deems reasonable
     26   and just, to which Plaintiffs are entitled.
     27
     28
          ____________________________________________________________________________________________________

          Second Amended Complaint for Declaratory Relief
          and Breach of Contract                                                                  Page 13
Case 3:18-cv-01745-BAS-AHG Document 48 Filed 10/16/19 PageID.1214 Page 14 of 14



      1
      2
      3
          Dated: October 16, 2019                           SBAITI & COMPANY, PLLC
      4
      5                                                     /s/ Mazin A. Sbaiti
                                                            Mazin A. Sbaiti
      6
                                                            CA Bar No. 275089
      7                                                     mas@sbaitilaw.com
      8                                                     SBAITI & COMPANY PLLC
                                                            1201 Elm Street – Suite 4010
      9                                                     Dallas, TX 75270
     10                                                     T: (214) 432-2899
                                                            F: (214) 853-4367
     11
     12                                                     Counsel for Plaintiffs
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          ____________________________________________________________________________________________________

          Second Amended Complaint for Declaratory Relief
          and Breach of Contract                                                                  Page 14
